                                       Case 2:21-cv-00440-JCM-BNW
                                            2:21-cv-00440-RFB-BNW Document 12
                                                                           10 Filed 04/15/21
                                                                                    04/09/21 Page 1 of 2




                                   1   Jordan T. Smith, Esq., Bar No. 12097
                                       jts@pisanellibice.com
                                   2   M. Magali Mercera, Esq., Bar No. 11742
                                       mmm@pisanellibice.com
                                   3   Robert A. Ryan, Esq., Bar No. 12084
                                       rr@pisanellibice.com
                                   4   PISANELLI BICE PLLC
                                       400 South 7th Street, Suite 300
                                   5   Las Vegas, Nevada 89101
                                       Telephone: 702.214.2100
                                   6   Facsimile: 702.214.2101

                                   7   Attorneys for Farmers Insurance Exchange

                                   8                               UNITED STATES DISTRICT COURT

                                   9                                        DISTRICT OF NEVADA

                                  10    ELIZABETH GARRIDO, individually and on             Case No.: 2:21-cv-00440-JCM-BNW
                                        behalf of all those similarly situated,
                                  11
                                                              Plaintiff,                   STIPULATION AND PROPOSED ORDER
400 SOUTH 7TH STREET, SUITE 300




                                  12    v.                                                 REGARDING WAIVER OF SERVICE,
   LAS VEGAS, NEVADA 89101




                                                                                           EXTENSION OF TIME TO RESPOND TO
                                  13    FARMERS AUTOMOBILE INSURANCE                       COMPLAINT, AND STAY OF
      PISANELLI BICE




                                        ASSOCIATION, FARMERS INSURANCE                     DISCOVERY
                                  14    EXCHANGE, DOES 1 through 10;

                                  15                          Defendants.

                                  16          Plaintiff Elizabeth Garrido (“Plaintiff”) and Defendant Farmers Insurance Exchange
                                  17   ("FIE") (collectively the “Parties”), by and through their respective counsel of record, agree as
                                  18   follows:
                                  19          1.      Plaintiff filed its complaint in the Eighth Judicial District Court of Clark County,
                                  20   Nevada, in the action styled Garrido v. Farmers Automobile Insurance Association, et al.,
                                  21   Case No. A-21-829905-C (the “Complaint”).
                                  22          2.      FIE removed this action to this Court on March 17, 2021.
                                  23          3.      Counsel for the Parties held a telephonic meet and confer on March 31, 2021 to
                                  24   discuss service of the Complaint, FIE’s anticipated response date, and discovery issues.
                                  25          4.      Pursuant to Fed. R. Civ. P. 4(d), FIE hereby waives service, by and through its
                                  26   counsel, of the Complaint and Summons.         This waiver shall not operate to waive, release,
                                  27   compromise, or prejudice any rights, defenses, objections, arguments, or claims FIE may have to
                                  28   the lawsuit.

                                                                                       1
                                       Case 2:21-cv-00440-JCM-BNW
                                            2:21-cv-00440-RFB-BNW Document 12
                                                                           10 Filed 04/15/21
                                                                                    04/09/21 Page 2 of 2




                                   1            5.     FIE shall answer or otherwise respond to the Complaint in this action by or before

                                   2   May 14, 2021.

                                   3            6.     If FIE files a motion to dismiss or other motion, Plaintiff’s opposition thereto shall

                                   4   be due on or before June 14, 2021.

                                   5            7.     FIE’s reply in support of the motion shall be due on or before July 9, 2021.

                                   6            8.     Pending resolution of FIE’s forthcoming motion, the Parties agree and stipulate to

                                   7   a stay of discovery including, but not limited to, any discovery obligations set forth in

                                   8   Fed. R. Civ. P. 26 and LR 26-1, in order to preserve judicial and party resources.

                                   9            9.     If the Court denies FIE’s forthcoming motion, in whole or in part, the Parties agree

                                  10   to submit a Discovery Plan and Scheduling Order within thirty (30) days after entry of the Court’s

                                  11   order on the motion.
400 SOUTH 7TH STREET, SUITE 300




                                  12            10.    The Parties respectfully suggest that good cause exists to enter the above-noted
   LAS VEGAS, NEVADA 89101




                                  13   briefing schedule and enter the Parties’ stipulated stay of discovery.
      PISANELLI BICE




                                  14            11.    The Parties represent that this stipulation is sought in good faith, is not interposed

                                  15   for delay, and is not filed for an improper purpose.

                                  16   DATED this 9th day of April, 2021.                    DATED this 9th day of April, 2021.

                                  17   PISANELLI BICE PLLC                                   MATTHEW L. SHARP, LTD.

                                  18   By:       /s/ Jordan T. Smith                         By:      /s/ Matthew L. Sharp
                                             Jordan T. Smith, Esq., Bar No. 12097                  Matthew L. Sharp, Bar No. 4746
                                  19         M. Magali Mercera, Esq., Bar No. 11742                432 Ridge Street
                                             Robert A. Ryan, Esq., Bar No. 12084                   Reno, NV 89501
                                  20         400 South 7th Street, Suite 300
                                             Las Vegas, Nevada 89101                               Robert T. Eglet, Bar No. 3402
                                  21                                                               Cassandra S.M. Cummings, Bar No. 11944
                                       Attorneys for Farmers Insurance Exchange                    EGLET ADAMS
                                  22                                                               400 S. Seventh St., Suite 400
                                                                                                   Las Vegas, NV 89101
                                  23
                                                                                             Attorneys for Plaintiff
                                  24
                                                IT IS SO ORDERED.
                                  25
                                  26                                          UNITED STATES MAGISTRATE JUDGE

                                  27                                          DATED:      April 15, 2021

                                  28                                          CASE NO.:        2:21-cv-00440-JCM-BNW

                                                                                         2
